       Case 2:19-cv-02495-KJM-DB Document 37 Filed 04/13/21 Page 1 of 4

 1   Sean K. Hungerford (SBN 200268)
     Tiffany Michou (SBN 305766)
 2   HARRISON, TEMBLADOR,
     HUNGERFORD & JOHNSON LLP
 3   2801 T Street
     Sacramento, CA 95816
 4
     Telephone: (916) 382-4377
 5   Facsimile: (916) 382-4380
     shungerford@hthjlaw.com
 6   tmichou@hthjlaw.com
 7   Attorneys for Defendant
     SYAR CONCRETE, LLC
 8

 9
10                        UNITED STATES DISTRICT COURT

11                       EASTERN DISTRICT OF CALIFORNIA

12
     WOODYARD, LLC, a California limited        Case No. 2:19-cv-02495-KJM-DB
13   liability company,
                                                JOINT STIPULATION TO EXTEND
14                   Plaintiff                  DEADLINES AND MODIFY
                                                SCHEDULING ORDER AND ORDER
15         v.                                   THEREON

16   SYAR INDUSTRIES, INC., a California
     corporation; and DOES 1 THOUGH 100,
17
                     Defendant
18

19

20
     SYAR CONCRETE, LLC, a California limited
21   liability company
22              Counter-Complainant,
23           v.
24   WOODYARD, LLC, a California limited
     liability company, and DOES 1 THOUGH
25   100,

26               Counter-Defendant

27

28

                 JOINT STIPULATION TO EXTEND DEADLINES & MODIFY SCHEDULING
                                  ORDER AND ORDER THEREON
      Case 2:19-cv-02495-KJM-DB Document 37 Filed 04/13/21 Page 2 of 4

 1
          Plaintiff and Counter-Defendant WOODYARD, LLC (“Plaintiff”) and Defendant and
 2
     Counter-Complainant SYAR CONCRETE, LLC (erroneously named in the Complaint as SYAR
 3
     INDUSTRIES, INC) (“Defendant”) (collectively, the “Parties”), by and through their respective
 4
     counsel of record, respectfully submit the following Stipulation to Extend Deadlines, and Modify
 5
     Scheduling Order and Proposed Order Thereon (the “Stipulation”) pursuant to Federal Rules of
 6
     Civil Procedure 16(b) and 29(b), Local Rules 143 and 144, and the Court’s Scheduling Order
 7
     dated June 26, 2020 (Doc. No. 25) (the “Scheduling Order”).
 8
                                              I.    RECITALS
 9
          WHEREAS, on December 13, 2019, Plaintiff filed its Complaint (Dkt. 1).
10
          WHEREAS, on January 21, 2020, Defendant filed a Motion to Dismiss (Dkt. 6).
11
          WHEREAS, on June 26, 2020, the Court issued a pre-trial case schedule (Dkt. 25).
12
          WHEREAS, on August 20, 2020, the Court ordered Plaintiff's claims dismissed but granted
13
     Plaintiff leave to amend the Complaint (Dkt. 29).
14
          WHEREAS, on September 8, 2020, Plaintiff filed a First Amended Complaint (Dkt. 30).
15
          WHEREAS, on October 9, 2020, Defendant filed its Answer to Plaintiff’s First Amended
16
     Complaint and asserting a Counterclaim against Plaintiff (Dkt. 31).
17
          WHEREAS, on October 27, 2020, Plaintiff filed its Answer to Defendant’s Counterclaim
18
     (Dkt. 33).
19
          WHEREAS, on January 25, 2021, the court found good cause to extend deadlines and
20
     modify the Court’s Scheduling Order pursuant to Federal Rule of Civil Procedure 16(b)(4). (Dkt.
21
     35) based on COVID-19 related delays. In relevant part, the January 25, 2021 Scheduling Order
22
     set a June 29, 2021 deadline for completing fact discovery.
23
          WHEREAS, during the course of written and deposition discovery from January 2021
24
     through March 2021, the Parties have learned that other parties, in addition to Defendant, appear
25
     to have been responsible for delivering concrete to the subject property that is owned by Plaintiff
26
     and is at the center of this case. Thus, if Defendant can be held liable under CERCLA and related
27
     state laws for delivering concrete to the subject property, which Defendant strongly disputes, then
28
     additional parties may need to be joined to this litigation to achieve a full and complete resolution

                  JOINT STIPULATION TO EXTEND DEADLINES & MODIFY SCHEDULING
                                   ORDER AND ORDER THEREON
       Case 2:19-cv-02495-KJM-DB Document 37 Filed 04/13/21 Page 3 of 4

 1
     of the issues raised in the Complaint and Counterclaim. However, if the issues in the Complaint
 2
     can be resolved in advance by a motion for summary judgment, which Defendant intends to bring
 3
     in the coming weeks, there may be no need to join additional parties or indeed to further litigate
 4
     this case.
 5
           WHEREAS, based on the foregoing, the Parties agree and submit that good cause exists to
 6
     modify the case management deadlines in the Scheduling Order to account for the possibility that
 7
     additional parties may need to be joined to this litigation pending on the outcome of Defendant’s
 8
     anticipated summary judgment motion, and to provide additional time for fact discovery related to
 9
     such additional parties, which otherwise does not exist under the current case management
10
     deadlines.
11
           THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:
12
           1.     All dates created by the Amended Scheduling Order (Doc. No. 35) shall be
13
     continued as follows:
14
       CURRENT DEADLINES                                              REQUESTED DEADLINES
15

16     June 29, 2021 for the completion of fact discovery             October 27, 2021

17     July 30, 2021 for Plaintiff’s expert disclosures               November 29, 2021

18     August 13, 2021 for Defendant’s expert disclosures             December 13, 2021

19     August 20, 2021 for rebuttal expert witnesses                  December 20, 2021

20     September 17, 2021 for discovery-completion                    January 17, 2022

21     October 29, 2021 for the filing of all dispositive motion,
                                                                      March 4, 2022
22     except for motions for continuances, temporary restraining

23     orders or other emergency applications.

24

25         IT IS SO STIPULATED.

26

27

28

                  JOINT STIPULATION TO EXTEND DEADLINES & MODIFY SCHEDULING
                                   ORDER AND ORDER THEREON
      Case 2:19-cv-02495-KJM-DB Document 37 Filed 04/13/21 Page 4 of 4

 1        Dated: 4/5/2021                       HARRISON, TEMBLADOR,
                                                HUNGERFORD & JOHNSON LLP
 2
                                                /s/ Tiffany Michou
 3                                              Tiffany Michou, Esq.,
                                                Attorneys for Defendant
 4
                                                SYAR INDUSTRIES INC.,
 5

 6        Dated: 4/2/2021                       ARATA, SWINGLE,
                                                VAN EGMOND, & HEITLINGER
 7
                                                /s/ Graham Scott (as authorized on 4/2/21)
 8
                                                Graham Scott, Esq.,
 9                                              Attorneys for Plaintiff,
                                                WOODYARD, LLC
10
                                        II.     ORDER
11

12        Good cause appearing, IT IS HEREBY ORDERED that the new deadlines

13   are as follows:
14

15    CURRENT DEADLINES                                             REQUESTED DEADLINES

16    June 29, 2021 for the completion of fact discovery            October 27, 2021
17    July 30, 2021 for Plaintiff’s expert disclosures              November 29, 2021
18    August 13, 2021 for Defendant’s expert disclosures            December 13, 2021
19    August 20, 2021 for rebuttal expert witnesses                 December 20, 2021
20    September 17, 2021 for discovery-completion                   January 17, 2022
21    October 29, 2021 for hearing on all dispositive motion,
22                                                                  March 4, 2022
      except for motions for continuances, temporary restraining
23    orders or other emergency applications.
24

25        IT IS SO STIPULATED.
26   DATED: April 12, 2021.
27

28

                 JOINT STIPULATION TO EXTEND DEADLINES & MODIFY SCHEDULING
                                  ORDER AND ORDER THEREON
